Citation Nr: 1316529	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression, a depressive disorder, a panic disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2009 video conference hearing.  A transcript of the hearing is of record.  

As noted in the Board's April 2012 remand decision, and as repeated here for clarity, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection in this case for any acquired psychiatric disorder, to include those listed on the title page.  

In October 2009, the Board remanded the case for additional development.  In April 2011, the Board denied the appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directive specified in an August 2011 Joint Motion filed by counsel for the Veteran and the Secretary.  In April 2012, the Board remanded the claim for additional development, to include for the Veteran to be provided an examination to determine the etiology of all current psychiatric disorders.  The requested examination was conducted in May 2012.  Due to inadequacies with the May 2012 evaluation report, the Board remanded the claim again for additional evidentiary development in December 2012.  An examination was scheduled in April 2013, but the Veteran failed to report.  The case has now been returned to the Board for further appellate consideration.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, in an effort to assist the Veteran, a further remand is required in this case.  Specifically, the case was remanded in December 2012 in order to obtain an opinion as to the nature and likely etiology of the Veteran's psychiatric disability.  In that remand decision, it was noted that the Veteran had confirmed diagnoses of a generalized anxiety disorder, depression, a depressive disorder, and a panic disorder at various times during the appellate period.  Moreover, although a VA examiner in May 2012 indicated that the Veteran did not have a diagnosis of PTSD, it was evident that all of the Veteran's alleged stressors were not considered in the determination.  Thus, the Board found that an additional VA examination was required to provide an opinion as to whether any of the Veteran's diagnosed acquired psychiatric disorders were related to service.  

The Veteran was scheduled for an examination on April 1, 2013, and the information in the claims file notes that he failed to report.  However, in correspondence added to the record on May 6, 2013, the Veteran stated that he never received notice of the scheduled exam.  He found out that he had missed the appointment when he was seen at the VA facility in Lexington, Kentucky, on April 22, 2013.  

Review of the record does not reflect that the notice letters regarding the scheduled examination were sent to the wrong address.  Moreover, they were not returned as undeliverable.  However, as the Veteran asserts that he was recently treated at a VA facility for his psychiatric complaints and as he is shown to be willing to appear for the requested examination, the Board finds that another attempt should be made to ensure that he receives appropriate notice so that he can report for the requested exam.  

Accordingly, the case is REMANDED for the following action:

1.  Ask that the Veteran identify any additional medical treatment he has received for the condition(s) on appeal.  Obtain all identified records, to include those from the Lexington VAMC.  If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1) (2012), whereas subpart (c)(2) controls if they are.  Also appropriately notify him if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1) (2012).  

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for an additional VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist, other than the May 2012 VA examiner.  The VA examiner is asked to address the following questions:  

a)  The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

b)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal (a generalized anxiety disorder, depression, a depressive disorder, and a panic disorder), either began during or was otherwise caused by the Veteran's military service.  

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


